Citation Nr: 1546645	
Decision Date: 11/04/15    Archive Date: 11/10/15	

DOCKET NO.  11-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative arthritis, to include as secondary to left superficial peroneal nerve paresthesia.

2.  Entitlement to service connection for a left knee disability, claimed as degenerative arthritis, to include as secondary to left superficial peroneal nerve paresthesia.

3.  Entitlement to service connection for a low back disorder, claimed as degenerative joint disease, to include secondary to left superficial peroneal nerve paresthesia.

4.  Entitlement to service connection for a right hip disability, claimed as degenerative arthritis, to include secondary to lumbar degenerative joint disease.

5.  Entitlement to service connection for a right lung disorder, to include hamartoma, claimed as a spot on the right lung, to include as the residual of inservice exposure to asbestos.

6.  Entitlement to service connection for alcohol abuse.

7.  What evaluation is warranted for left superficial peroneal nerve paresthesia?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.  While in service the appellant served as a wheeled vehicle mechanic/repairman.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Based on statements contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for left ankle arthritis, secondary to left superficial peroneal nerve paresthesia.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

After the issue was perfected, the Veteran at a December 2011 RO hearing, and again in June 2012 correspondence indicated that he wished to withdraw from consideration the issue of entitlement to service connection for alcohol abuse.  Accordingly, the issue of entitlement to service connection for alcohol abuse will be dismissed.

Finally, for reasons which will become apparent, the appeal as to all issues save that of entitlement to service connection for alcohol abuse is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

During the course of an RO hearing in December 2011, and through his accredited representative in correspondence of June 2012, the Veteran requested withdrawal of the issue of entitlement to service connection for alcohol abuse.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for alcohol abuse have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In the present case, during the course of an RO hearing in December 2011, and once again through his accredited representative in correspondence of June 2012, the Veteran withdrew from consideration the issue of entitlement to service connection for alcohol abuse.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal to the issue of entitlement to service connection for alcohol abuse is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder, a low back disability, a right hip disorder, and a right lung disorder.  He also claims entitlement to an increased evaluation for left superficial peroneal nerve paresthesia.  A review of the record, however, raises questions not only as to the nature and etiology of the disabilities for which service connection is sought, but also the current severity of any left superficial peroneal nerve paresthesia.  

As regards the Veteran's claimed bilateral knee disability, it was originally contended that his current bilateral knee disorders had their origin during, or were in some way the result of, his period of active military service.  More recently, however, the Veteran has argued that his current bilateral knee disability is causally related to his left superficial peroneal nerve paresthesia.  Significantly, while a May 2009 VA examiner opined that the Veteran's knee disorders were unrelated to any inservice injury, no opinion was offered as to the relationship, if any, between any current knee pathology and peroneal nerve paresthesia.  Such an opinion is necessary prior to a final determination of the Veteran's claim for service connection.  

As regards the claimed low back and right hip disabilities, pertinent evidence of record is to the effect that the Veteran currently suffers from right hip degenerative joint disease, and lumbar degenerative joint and/or disc disease.  While the Veteran's original argument was premised upon the fact that his current low back and right hip pathology had their origin during his period of active military service, he now also argues that his current low back disability is causally related to peroneal nerve paresthesia.  In like manner, the Veteran now argues in the alternative that his current right hip pathology is causally related to low back pathology.  To date, an opinion has yet to be obtained regarding the relationship, if any, between the Veteran's low back disability and left peroneal nerve paresthesia, or between his current right hip pathology and his low back disability.  Such opinions are necessary prior to a final adjudication of the Veteran's claims for service connection.  

Turning to the question of entitlement to service connection for chronic right lung disorder, to include a hamartoma, the Veteran argues that such pathology is in some way causally related to his exposure to asbestos during his period of active military service.  As noted, the Veteran served as a wheeled vehicle repairman, an occupation which may have caused some inservice exposure to asbestos from brakes and/or brake linings.  

While postservice records show evidence of a right lung nodule consistent with a hamartoma, an opinion has yet to be obtained as to whether such pathology is in any way related to the Veteran's alleged exposure to asbestos during his period of active military service.  Once again, such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Finally, as regards the claim of entitlement to an increased evaluation for left superficial peroneal paresthesia, this disorder was last examined for compensation purposes more than three years ago.  While the Veteran did fail to report for VA examinations in November 2012, it is unclear why he did not, in fact, report for those examinations, in particular given his previous statements that he would report for any examination scheduled for him.  In any case, the examinations scheduled in November 2012, were, apparently, not for the purpose of evaluating the severity of the Veteran's service-connected left superficial peroneal nerve paresthesia.  Under the circumstances, a contemporaneous examination is in order to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should then be afforded VA orthopedic, respiratory/pulmonary, and neurologic examinations in order to accurately determine the nature and etiology of his claimed bilateral knee, low back, right hip, and right lung disorders, as well as the current severity of his left superficial peroneal nerve paresthesia.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examining physician must opine whether it is at least as likely as not that any diagnosed low back and/or knee disorder is proximately due to, the result of, or aggravated by left superficial peroneal nerve paresthesia.  

If and only if the Veteran's low back disability is found to be in some way causally related to left superficial peroneal nerve paresthesia, an additional opinion must address whether any diagnosed right hip disorder is at least as likely as not proximately due to, the result of, or aggravated by his low back disability.  

Following completion of the respiratory/pulmonary examination, the examining physician must opine whether it is at least as likely as not that any diagnosed lung disorder, to include a hamartoma of the right lung, had its origin during, or is in some way the result of, the Veteran's period of active military service, to include alleged occupational inservice exposure to asbestos.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claims of entitlement to service connection for right and left knee disabilities, a right hip disability, a low back disability, and a right lung disability, to include all secondary service connection claims; as well as his claim for an increased evaluation for left superficial peroneal nerve paresthesia.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since June 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


